14DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see pg. 6, with respect to the Claims Rejections – 35 U.S.C. § 112(a) of claims 1-14 and 16-18 have been fully considered and are persuasive.  The rejection has been withdrawn in view of the amendment to claims 1 and 11.
Applicant’s arguments and amendments, see pgs. 6-8, with respect to the  Non-Obviousness of the Claims by rejection under 35 U.S.C. 103 of claims 1-14 by Sumanaweera et al. (US 6,159,152) in view of Friemel (US 6,162,174) and Jago (WO 2003047433) and claims 16-18 by Sumanaweera, Friemel, and Jago in view of  Buckton et al. (US 2012/0150036) have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sumanaweera et al. (US 6,159,152) in view of Friemel (US 6,162,174), Jago (WO 2003047433), Weng (US 5,782,766), and Marshall (US 2006/0146377).
Regarding claims 1 and 11, Sumanaweera teaches an ultrasound imaging system and corresponding method for stabilising a region of interest as a “method…for registration of multiple ultrasound images or frames of data” by “relative motion…estimated by correlating the feature pattern with another image in various relative positions” (Col 1 lines 53-54, 60-62). 
Sumanaweera further teaches the method comprising obtaining stabilization information for compensating motion of a region of interest in a sequence of ultrasound images (bolded text not taught) “based on the identification of a particular feature or feature pattern,” wherein “relative motion is estimated by correlating the feature pattern with another image in various relative positions” (Col 1 lines 59-62). Further, as per the flowchart of Fig. 3, “[i]n step 40, a feature within a first frame of the ultrasound data is identified” and “[t]he motion between the first frame of ultrasound data and a second frame of ultrasound data is estimated in step 42. This estimated motion corresponds to the stabilization information based on the definition from applicant’s specification: “The stabilization information may, for example, be data representing a change in position, location and/or orientation of the region of interest within the sequence of ultrasound images” ([0018]). Sumanaweera further teaches the sequence of ultrasound images comprising a current image and at least one previous image (“each image 12 is acquired sequentially in time as the transducer 22 is translated generally in the azimuthal direction,” Col 3 lines 50-52). Under the broadest reasonable interpretation of the claim language, the cited “feature or feature pattern” encompasses the region of interest, while stabilization information is being interpreted as “the relative motion” estimated between the “feature or feature pattern” in sequential images. Sumanaweera further teaches that the region of interest comprises less than the entirety of the current image and the at least one previous image: “The feature or feature pattern is represented by fewer than all of the data within a frame of data” (Col. 1, lines 57-59), whereby “a frame of data” corresponds to one B-mode ultrasound image.
Sumanaweera further teaches based on the stabilization information using the current image and the at least one previous image, generating a composite image comprising the region of interest, the region of interest being stabilized based on the stabilization information (bolded text not taught) in Col 2 lines 30-40: “The motion of one image relative to the other image is estimated by correlating the identified feature 14 in the first image 16 with the second image 18” and “the estimated motion is used to generate the composite image 10.” The reference further describes that “at least a portion of the feature 14 in each image 12 is presented in at least one of the other adjacent images 12” (Col 2 lines 26-29).
Sumanaweera further teaches wherein pixel values of the current image that fall within the field of view of the composite image are updated in the composite image: “Typically, most of the older ultrasound data will almost exactly match the newer ultrasound data, but a small non-overlapping region will be present which represents ultrasound data acquired at the older image position which could not be acquired at the newer image position. Preferably, during the writing of the older data over the newer data, only the non-overlapping region is written” (Col 7 lines 28-35). Likewise, a small non-overlapping region will be present which represent ultrasound data acquired by the newer image position which was not acquired by the older image position. Therefore, the composite image of the two images will necessarily be updated with each new region acquired by subsequent images. 
The additional elements of claim 11, namely the non-transitory computer readable medium encoded with computer readable program instructions and at least on processor configured to execute the computer readable program instruction are inherently taught by the “control processor 32” that “controls the operation of various components of the ultrasound system 20” and “also processes ultrasound data for generation of a composite image” (Col. 3 lines 14-17). The processor necessarily includes algorithms for executing the method taught by Sumanaweera of ultrasound system 20 in Fig. 2. Sumanaweera refers to the “control” as “control signal” (Col. 2 line 50) and “control instructions” (Col. 1 line 56).
However, Sumanaweera does not explicitly teach the aspects of stabilizing a region of interest, compensating motion of a region of interest, or the region of interest being stabilized based on stabilization information. 
Friemel, which discloses a method for producing three-dimensional ultrasound images by compensating for movement of the ultrasound probe or an object of interest (Col 2 lines 57-59), discloses “data for one or more sequential ultrasound images are created and stored,” wherein “stored data are then analyzed to calculate a number of movement vectors that describe the movement of an object between sequential images. Each image is then compensated for the movement of the object from a previous image. The compensated images are then combined to construct the three-dimensional ultrasound image” (Col 2 lines 60-67). Stabilization information is being further interpreted as the “movement vectors that describe the movement of an object between sequential images.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Sumanaweera with the movement compensation of Friemel to generate composite images in order to produce “ultrasound images that [increase] the apparent frame rate without creating blurred images and while simultaneously illustrating the movement of an object within an image” (Friemel Col 1 lines 38-41).
However, neither Sumanaweera, nor Friemel teach maintain[ing] the region of interest at a predetermined position within the composite image. Jago is relied on instead, as it discloses “ultrasonic diagnostic imaging systems which produce images that are stabilized in the presence of probe or anatomical motion” (pg. 1, lines 2-3). Specifically, Jago teaches via Figs. 2a and 2b (reproduced below) and accompanying text in the last paragraph of pg. 4 and first paragraph of pg. 5 the stabilization of a single region of interest (i.e., 83, 85, and 87) in images of the heart (i.e., 82, 84, and 88) taken successively as the heart or probe moves. In Fig. 2b, “each successive image 82, 84, 88 of the heart is displayed in the same position as the previous heart image, with the heart valve located in the same position 83, 85, 87 in the successive images” (pg. 5, lines 9-11). Thus, the region of interest 83,85,87 is centered in the frame after stabilization relative to the different positions for the heart and region of interest depicted in Fig. 2a. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the composite image formation of Sumanaweera with the stabilization method of Jago wherein the region of interest is fixed at a specific location for sequential images in order to create a panorama where the region of interest is fixed, since the method of Jago “effectively removes the jitter or jumpiness in the real time image display” and a “clinician may thus be able to make a reliable diagnosis from the stabilized images” (Jago, pg. 5, lines 11-13).

    PNG
    media_image1.png
    326
    385
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    327
    382
    media_image2.png
    Greyscale

Figs. 2a and 2b of Jago et al. 
	Further, Sumanaweera, Friemel, and Jago do not explicitly disclose wherein the composite image has predetermined dimensions corresponding to a field of view of the composite image, the predetermined dimensions being larger than the dimensions of at least the current image. However, Sumanaweera does teach that “by registering data associated with the transducer array at various positions along the azimuthal axis, a larger compound image may be generated” (Col 1 lines 18-20), which reads on the composite image dimensions being larger than the dimensions of at least the current image. 
Weng is relied on instead, as it teaches an analogous method and apparatus for generating and displaying panoramic ultrasound images to the instant application. Specifically, Weng discloses that “[i]n one embodiment of the invention, spectra are computed in the conventional manner for each of a predetermined number of data frames that go into making up the panoramic image” (Col. 14, lines 42-45). Under broadest reasonable interpretation of predetermined dimensions, the inherent dimensions of each individual ultrasound frame of a “predetermined number of data frames” included in the panoramic image provides for known dimensions of a composite image, based on degree movement of the probe and matching of the structures in subsequent frames. Further, “the panoramic image is displayed on a video display terminal 56 or other such device, providing the full image represented in phantom on the terminal 22 of FIG. 1” (Col. 10, lines 43-46). Thus, the panoramic image corresponds to the field of view defined by “the entire image region 26” (Col. 5, line 29) as it is displayed on a video display terminal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite image generation of Sumanaweera with the panorama generation of Weng in order to simplify the processing of generating the compounded image with discrete numbers of image frames without the need for continuous adjusting of the size and magnification of the image data making up the compounded image to fit on a single field of view of a display as would be required by an undefined number of frames in order to “provide an image having an extended field of view (panoramic), such as a single image that includes the entire image region 26” (Weng, Col. 5, lines 27-29).    
Finally, neither Sumanaweera, nor its modification with Friemel, Jago, or Weng, teach pixel values of the current image that fall outside the field of view of the composite image are discarded.  Marshall is relied on instead as it teaches a scanning apparatus for collecting a series of images of a moving object and image processing means to form a composite image from the series of collected images, which shares a technical field of image compounding with the instant application. 
Specifically, Marshall teaches that “although reference is made to a substantially linear detector array, this is merely a preferred embodiment. It is of course possible to use a wider array and discard image information outside of a particular subset of pixels, if required” ([0108]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sumanaweera with the discarding of Marshall in order to reduce the amount of superfluous image data stored and processed to improve the processing speed of the image compounding of image data containing desired structures.  
Regarding claim 2, Sumanaweera further teaches that each ultrasound image is associated with a respective field of view, and wherein the composite image comprises, for areas outside the field of view of the current image, data from the at least one previous image as described above for claim 1 in Col 7 lines 28-35. 
With regard to claim 3, Sumanaweera further teaches that the method of claim 1 further comprises determining the field of view of the composite image based on previously built up composite images: “estimation of motion and compounding are continued progressively for earlier frames of image data until all the frames in a sweep of the transducer 22 have been reassembled for display” (Col 7, lines 42-45). The bolded text suggests that the system necessarily combines previously composited images with a subsequently acquired image (e.g., Composite(1+2) + image3  = Composite(1+2)+3) as per the stabilization of the feature common to sequential images obtained.  
With respect to claim 4, the modification of Sumanaweera further teaches wherein the generating the composite image comprises using a predetermined color or predetermined algorithm to assign pixel values to pixels of the composite image outside the respective fields of view of the current image and the at least one image. First, Sumanaweera teaches “most of the older ultrasound data will almost exactly match the newer ultrasound data, but a small non-overlapping region will be present which represents ultrasound data acquired at the older image position which could not be acquired at the newer image position. Preferably, during the writing of the older data over the newer data, only the non-overlapping region is written” (Col. 7, lines 28-35). This evidence teaches the respective fields of view of the current and the at least one image in terms of their degree of overlap with one another. Next, Weng describes “in FIG. 1, only a portion of the anatomical features of the fetus 12 is displayed on the video display terminal 22. The region outside the sector of the ultrasonic pulses 24 (illustrated in phantom in FIG. 1) actually appears blank on the display device 22” (Col. 5, lines 22-26). FIG. 1 of Weng is reproduced below. Here, the “entire image region 26” corresponds to the composite image with predetermined dimensions, “ultrasonic pulses 24” correspond to a field of view of a current frame, and the “region outside the sector of the ultrasonic pulses 24” corresponds to pixels of the composite image outside the field of view of the ultrasonic pulses 24. In the combination of Sumanaweera with Weng, the sector of ultrasonic pulses 24 of two positions representing a current and previous image position are expected to have overlapping and non-overlapping regions. The combination the current and previous sectors of ultrasonic pulses 24 may be less than the total field of view of the composite image, and hence pixels outside the respective view of the current and the at least one  sector or ultrasonic pulses 24 are blank. One of ordinary skill in the art would understand “blank” in the entire image region 26 to indicate some pixel value that is devoid of obtained signal data from an ultrasonic probe. Further, since any pixel value can be assigned to the “blank” pixels, it would be obvious to previously determine that “blank” value that represents a lack of information. Additionally, the definition of color in terms of pixels necessarily includes defined pixel values. 

    PNG
    media_image3.png
    322
    553
    media_image3.png
    Greyscale

Fig. 1 of Weng
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sumanaweera with the image processing of Weng in order to clearly distinguish regions of obtained ultrasound data from “empty” regions devoid of ultrasound image data within a given area that defines a region of tissue that is larger than can be imaged via a single scan. This provides clear indication to a user the position of a region of interest in a desired structure in relation to the probe position.  
Regarding claim 5, Sumanaweera further teaches processing image data of the current image and the at least one previous image in accordance with a smoothing algorithm in Col 7 lines 47-49: “In one embodiment, a smooth interpolation scheme is used at the boundaries of overlapping and non-overlapping regions,” wherein the smooth interpolation scheme is analogous to a smoothing algorithm. 
With regard to claim 6, Sumanaweera further teaches that the obtaining stabilisation information comprises determining a location of the region of interest in the current ultrasound image, determining a location of the region of interest in an immediately previous ultrasound image from the at least one previous image, and determining a change in location of the region of interest from the immediately previous ultrasound image to the current ultrasound image to generate stabilisation information: “In step 40, a feature within a first frame of ultrasound data is identified. The motion between the first frame of ultrasound data and a second frame of ultrasound data is estimated in step 42. The first frame of data is acquired before or after the second frame of data” (Col 4 lines 10-17). As it was previously established (claim 1), the motion between the first frame and second frame is based on the motion of the feature or feature pattern identified. Further, “at least a portion of the feature 14 in each image 12 is represented in at least one of the other adjacent images 12” (Col 2 lines 26-28) and “to register one image 12, such as image 16, relative to another image 12, such as image 18, at least one portion of the feature 14 or another feature within the image 16 is identified” (Col 2 lines 30-33). Therefore, it is inherent to the method of Sumanaweera to identify the feature within a second image, as in step 40.
Regarding claim 7, Sumanaweera further teaches wherein the stabilization information comprises a vector indicative of a relative translation of the region of interest in the current ultrasound image with respect to an immediately previous ultrasound image: “The ultrasound data associated with the identified feature locations is selected” and “the selected ultrasound data is correlated with ultrasound data in the second frame of ultrasound data” (Col 5 lines 43-47). Further, “the motion between the two frames of ultrasound data is estimated by comparing the identified ultrasound data from the first frame of ultrasound data in different relative positions to the second frame of ultrasound data” (Col 5 lines 51-54) wherein “a correlation value is determined” based on the lowest correlation from “the first frame of ultrasound data…translated and rotated to various positions” (emphasis added; Col 5 lines 61-64). Under the broadest reasonable interpretation of a vector, the translations and rotations of the identified ultrasound data (i.e., the feature representing the region of interest that is at least partially common sequential ultrasound images) make up the inherent characteristic of magnitude and direction of a vector. Therefore, the correlation identified between the first and second ultrasound frame data represents a vector indicative of a relative translation of the region of interest in the current ultrasound image with respect to an immediately previous ultrasound image. 
Alternatively, Friemel discloses that “One or more movement vectors are…calculated that describe how an object of interest changes position between a first image of the pair of sequential images and a second image of the pair of sequential images” (Col 1 lines 49-53).
With respect to claim 8, Sumanaweera further teaches wherein the generating the composite ultrasound image is based on the current ultrasound image and no more than five previous ultrasound images from the at least one previous image in Col 2 lines 21-23: “The composite image 10 comprises four joined images 12. More or a[sic] few images 12 may be used.” Therefore, “four joined image” falls within the range of the claim. 
Regarding claim 9, Sumanaweera further teaches obtaining an identification of the region of interest in the current ultrasound image, and optionally wherein the identification of the region of interest is performed by either receiving a user input indicative of a region of interest or performing a segmentation of image data of an ultrasound system: “The feature identified in step 40 preferably includes an edge or other identifiable structure, such as associated with tissue, in the scanned region. The feature may comprise a plurality of features or a feature pattern” (Col 4 lines 18-20). It is well-known in the art that segmentation of image data produces boundaries in images based on grouped regions of pixels, and is therefore inherent to the method of identifying the edge of a feature (i.e., a boundary of a region of interest) of Sumanaweera. Although the reference does not explicitly disclose the identification of the region of interest by receiving a user input, because of the alternative claim language, providing evidence for only the segmentation of image data is sufficient for rejection. 
In regard to claim 10, Sumanaweera further teaches that the method is a 3D ultrasound imaging method and the stabilisation information is for compensating a 3D motion of a region of interest in a sequence of 3D ultrasound images (bolded text not taught): First, “the transducer 22 comprises one of a one-dimensional, two-dimensional or 1.5 D transducer” (emphasis added; Col 2 lines 52-53). Two-dimensional transducers inherently provide 3D ultrasound data. Further, Sumanaweera states that “the processing for generating a panoramic field of view composite image in two dimensions may be used for three dimensional imaging” (Col 7 lines 64-66).
However, Sumanaweera does not teach the compensating of a 3D motion of a region of interest. Again, Friemel accounts for the movement compensation in Col 1 lines 57-59, wherein “producing three-dimensional ultrasound images by compensating for movement of the ultrasound probe or an object of interest” is performed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Sumanaweera with the three-dimensional movement compensation of Friemel to generate composite images in order to produce “ultrasound images that [increase] the apparent frame rate without creating blurred images and while simultaneously illustrating the movement of an object within an image” (Friemel Col 1 lines 38-41).
Regarding claim 12, Sumanaweera further teaches the ultrasound imaging system wherein the computer readable computer program instructions further cause the ultrasound imaging system to obtain data indicative of a field of view of each image in the image sequence. Fig. 1 illustrates four individual images 12 obtained by the system (via transducer 22, beamformer 24, and data processor 26) that are joined to make a composite image, based on identification of a feature 14 (i.e., ultrasound data) in each image. Therefore, the components of the ultrasound system 20 discussed above for claim 11 necessarily perform the functions of obtaining data indicative of a field of view.
With respect to claim 13, Sumanaweera further teaches wherein the computer readable computer program instructions further cause the ultrasound imaging system to identify a region of interest in at least the current image. The flow chart of Fig. 3 with step 40 for identifying “a feature within a first frame” (Col 4 lines 10-11) and necessarily sequentially acquired frames (see discussion for claim 6), further necessitates the processor 32 or 34 perform the claimed function. 
Regarding claim 14, Sumanaweera further teaches wherein the at least one previous image comprises a previously built up composite image comprising the region of interest. As stated in Col 7 lines 42-45, “estimation of motion and compounding are continued progressively for earlier frames of image data until all the frames in a sweep of the transducer 22 have been reassembled for display” (emphasis added). The bolded text suggests that the system necessarily combines previously composited images with a subsequently acquired image (e.g., Composite(1+2) + image3 = Composite(1+2)+3). Further, as conveyed previously the “feature or feature pattern” is included in the images in various relative positions, and is thus included in the continuously combined images.     

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sumanaweera and Friemel as applied to parent claims 1 and 11, and further in view of Buckton et al. (US 2012/0150036).
Regarding claim 16, the modification of Sumanaweera teaches the method of claim 1, but does not explicitly teach wherein the predetermined dimensions are based on a user input. Buckton discloses a method and system for acquiring ultrasound data that are arranged to construct a three-dimensional image that “may be spatially stitched together, interleaved, or otherwise combined” ([0020]), which shares a technical field with the instant application. Buckton specifically teaches in step 902 of method 900 (Fig. 9) that “a number of image plane groups (N) to be acquired in the imaged volumes of the object is determined. For example, the total number of groups of image planes 210…that is to be obtained from the imaged volume 200…may be input by an operator” ([0067]). Given that an individual image plane has set dimensions, the combined image would have the dimensions of the sum of the N image planes arranged together. Further, since an operator may determine the number N of image planes, the dimensions are thus predetermined by user input.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sumanaweera with method step 902 of Buckton in order to provide flexibility to an ultrasound system for imaging a wide variety of targets of the body as determined by an operator.
With regard to claim 17, the modification of Sumanaweera teaches the imaging system of claim 11, but does not explicitly teach wherein the predetermined dimensions are based on information received from the sensor.
Buckton specifically teaches in paragraph [0067] that “alternatively, the total number of groups of image planes may be a predetermined or default number associated with the ultrasound system 100”, wherein the ultrasound system 100 contains ultrasound probe 106, which is included in the broadest reasonable interpretation of a sensor. Thus, the number N of image planes with their set dimensions defines the dimensions of the combined image, and is therefore considered predetermined.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sumanaweera with method step 902 of Buckton in order to minimize user error of selecting the dimensions of a compounded image by enabling probes for specific purposes or target regions to automatically set the number of image planes to construct the panoramic image. 
Regarding claim 18, the modification of Sumanaweera teaches the method of claim 1, but does not explicitly teach wherein the predetermined dimensions are based on at least one of a size or location of the region of interest. 
Buckton discloses “in another embodiment, the total number of groups of image planes may be automatically determined based on the type of object 202…being imaged” ([0067]). The “type of object” corresponds to the region of interest and inherently provides size or location information. Thus, the number N of image planes predetermined to image the object, and provides predetermined dimensional information of the combination of the N individual image planes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sumanaweera with method step 902 of Buckton to ensure a comprehensive view of the entire target object (i.e., region of interest) in the individual image frames that are compounded. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REMY C COOPER/Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793